United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 96-3194
                                   ___________

Christopher Lee Prosser,            *
                                    *
       Plaintiff - Appellant,       *
                                    *
       v.                           * Appeal from the United States
                                    * District Court for the
Mary Weeks; Arthur Sommer; Emile    * Eastern District of Missouri.
Schneider; Unknown Golden; Unknown *
Rushing; Mark Houston; Dallas       *      [UNPUBLISHED]
McDowell; Michael Jones; Raymond    *
Stock,                              *
                                    *
       Defendants - Appellees.      *
                               ___________

                                Submitted: December 11, 1997
                                    Filed: March 25, 1998
                                  ___________

Before WOLLMAN, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Missouri inmate Christopher L. Prosser was convicted of second-degree murder
for the death of his live-in girlfriend’s two year old daughter, Rockie Krieb. He now
appeals various district court1 orders, primarily the court’s grant of summary judgment
dismissing Prosser’s § 1983 damage claims against St. Louis County police and animal
control officers and private citizens involved in the search and seizures accompanying
his arrest. After careful review of the record and the briefs, we affirm for the reasons
stated in the district court’s thorough Memorandum and Order dated July 11, 1996, its
earlier protective orders, and its Order taxing costs dated August 14, 1996. See 8th
Cir. R. 47B.

       We further conclude that Prosser and his attorney, Richard L. Beaver, have
pursued a vexatious and frivolous appeal. After the district court denied Prosser leave
to appeal in forma pauperis on the ground that “an appeal from this matter would not
be taken in good faith,” attorney Beaver filed a meritless fifty-page brief and twenty-
five page reply brief. We therefore order Prosser and Beaver to show cause within
twenty days why we should not award against them, jointly and severally, double costs
together with appellees’ attorney’s fees on appeal. See Rule 38 of the Federal Rules
of Appellate Procedure; 28 U.S.C. §§ 1912, 1927; Slack v. St. Louis County Govt.,
919 F.2d 98, 100 (8th Cir. 1990); Anselmo v. Manufacturers Life Ins. Co., 771 F.2d
417, 421 (8th Cir. 1985).

      A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE CATHERINE D. PERRY, United States District Judge for
the Eastern District of Missouri.

                                          -2-